Citation Nr: 1000009	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating higher than 20 percent for 
bilateral hearing loss. 

3.  Entitlement to a rating higher than 10 percent for 
hypertension. 

4.  Entitlement to a compensable rating for recurrent 
urticaria.  

5.  Entitlement to a compensable rating for bronchial asthma.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
February 1971, and from August 1976 to August 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
dated in December 2003, which granted a 20 percent rating for 
degenerative disc disease of the lumbosacral, and in February 
2004, which continued the Veteran's disability ratings for 
hypertension at 10 percent, bronchial asthma and recurrent 
uticaria rated as noncompensable, and bilateral hearing loss 
rated as 20 percent disabling. 

The issues of entitlement to higher ratings for bilateral 
hearing loss, hypertension, recurrent urticaria and bronchial 
asthma, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The current level of the Veteran's degenerative disc disease 
of the lumbosacral spine equates to severe limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not higher, for the 
Veteran's degenerative disc disease of the lumbosacral have 
been met.  3 8 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (2002 and 2003), 5003, 5236, 5237, 5238, 5239, 
5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in February 2005; and a rating 
decision in December 2003.  Those documents discussed 
specific evidence, particular legal requirements applicable 
to the claim, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
January 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim herein decided.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Lumbosacral Spine

The Veteran claims that he is entitled to a rating higher 
than 20 percent for or degenerative disc disease of the 
lumbosacral spine.  

The RO granted service connection for a lumbar spine 
disability in a February 1989 rating decision, and assigned a 
noncompensable disability rating.  In July 2003, the RO 
received the current claim for an increased rating.  By a 
rating decision in December 2003, the RO increased to 
Veteran's disability rating for degenerative disc disease of 
the lumbosacral spine to 20 percent effective July 25, 2003, 
and granted a 100 percent temporary disability rating for 
convalescence following surgery of the lumbosacral spine, 
effective from September 2, 2003 to November 1, 2003.  

A July 2003 VA clinical treatment note recorded complaints of 
leg and low back pain.  The Veteran reported that he had been 
unable to work for approximately 3 weeks.  A July 2003 
medical certificate shows that the Veteran was medically 
excused from work for approximately one week.  

In August 2003, the Veteran reported a history of back pain 
of 2 months duration.  The pain worsened with car rides, 
standing, walking, and bending backwards.  Past treatment 
consisted of exercises, injections and electrical 
stimulation.  The Veteran denied bowel or bladder 
dysfunction.  X-rays and an MRI revealed degenerative disc 
disease at L5-S1.  On examination, the Veteran's gait and 
posture were normal.  Straight leg raise was negative and 
there was limited range of motion on extension.  Strength was 
5 out 5 in the lower extremities.  There was no sensory 
deficit and reflexes were symmetric.  

On VA examination in August 2003, the Veteran complained of 
constant low back pain.  He stated that he could not sit or 
stand for any length of time, along with difficulty sleeping, 
due to back pain.  He reported that he had been unable to 
work for about a month.  He used a straight cane to ambulate.  
The Veteran was undergoing physical therapy 3 times a week 
and took medication.  There were complaints of numbness on 
the right lower extremity, laterally and posteriorly, all the 
way down to the foot.  The examiner noted that a recent MRI 
of the lumbosacral spine revealed multilevel facet joint 
arthrosis without any canal stenosis.  There was ligamentous 
hypertrophy associated with the facet joint arthrosis.  L5-S1 
disc indicated degenerative signals and spondylotic ridging 
toward the right which extended into the right foramen with 
satisfactory foraminal diameter.  Previous X-rays showed 
partial fusion of the right sacroiliac joint.  On 
examination, the Veteran walked with an antalgic gait pattern 
on the right side, heel/toe walk was normal.  Flexion was to 
50 degrees, extension was to 10 degrees with moderate 
discomfort during flexion/extension.  Left lateral flexion 
was to 20 degrees and 15 degrees to the right.  Rotation was 
to 35 degrees actively and to 40 degrees with further 
encouragement.  Deep tendon reflexes were 2+ symmetrical in 
all extremities, and sensory function to pinprick was normal 
and symmetrical in all extremities.  No atrophy of the 
muscles was noted and muscle strength was normal.  Straight 
leg raising test was normal.  The examiner noted that the 
Veteran was independent in his activities of daily living.  
His activities were markedly limited due to episodes of acute 
exacerbation, although DeLuca provisions could not be clearly 
delineated, however, there was clearly marked limitation in 
the range of motion and endurance.  Fatigue was a subjective 
complaint.  The diagnosis was facet joint arthropathy of the 
lumbosacral spine at multiple levels, degenerative disc 
disease with chronic low back pain due to facet joint 
arthrosis.  

In September 2003, the Veteran underwent L5-S1 decompression 
with posterior spinal fusion with instrumentation and 
interbody fusion.  Post-surgical treatment notes show that 
the Veteran was recovering well from the surgery.  

On VA examination in August 2004, the Veteran complained of 
back pain that would worsen with prolonged sitting, standing 
or walking.  The Veteran treated the pain with a TENS unit, a 
back brace and medication.  He also used a cane for 
ambulation.  He reported that he was only able to work half 
days at his employment and he was unable to do chores around 
the house and had to stop recreational activities.  On 
examination, the Veteran had 35 degrees of flexion with pain, 
and 10 degrees of extension with pain.  Lateral flexion was 
to 20 degrees, bilaterally, with pain, rotation was to 10 
degrees, bilaterally, with pain.  Repetitive motion did not 
change the range of motion, but continued to produce the same 
amount of pain.  The examiner determined that during 
exacerbations of pain, the Veteran would have further 
decreased function requiring back rest.  The examiner noted 
that the Veteran's back condition had adversely affected his 
functional capabilities occupationally and recreationally.   

The examiner also noted that the Veteran had a 5 inch 
vertical surgical scar over the lower portion of the lumbar 
spine.  While the Veteran complained that the scar was itchy, 
the examiner noted that it was nontender, it was not affixed 
to underlying tissues, there were no chronic skin changes and 
the scar had no adverse effect on function of the back.  
There were no bowel or bladder problems.  

The degenerative arthritis and intervertebral disc disease of 
the lumbar spine is currently rated 20 percent under 
Diagnostic Code 5237.

During the pendency of this appeal the regulations pertaining 
to evaluating disabilities of the spine were revised, 
effective September 26, 2003.  When the rating criteria are 
amended during the course of the appeal, the Board considers 
both the old and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  VAOPGCPREC 3-2000.

In this case, the pertinent medical evidence consists of VA 
examinations conducted in August 2003 and 2004, as well as VA 
and private treatment records.

Under the criteria effective on September 23, 2002, the 
evidence supports the Veteran's claim for a 40 percent 
rating, and no higher, for the degenerative disc disease of 
the lumbosacral spine.

August 2003 X-rays and an MRI revealed degenerative disc 
disease at L5-S1.  On VA examination in August 2003, the 
examiner noted that a recent MRI of the lumbosacral spine 
revealed multilevel facet joint arthrosis without any canal 
stenosis.  There was ligamentous hypertrophy associated with 
the facet joint arthrosis.  L5-S1 disc indicated degenerative 
signals and spondylotic ridging toward the right which 
extended into the right foramen with satisfactory foraminal 
diameter.  Previous X-rays showed partial fusion of the right 
sacroiliac joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a maximum 40 percent 
rating.  The Board finds that the objective evidence 
demonstrates severe limitation of motion of the lumbar spine.

On VA examination in August 2003, flexion was to 50 degrees, 
extension was to 10 degrees with moderate discomfort during 
flexion/extension.  Left lateral flexion was to 20 degrees 
and 15 degrees to the right.  Rotation was to 35 degrees 
actively and to 40 degrees with further encouragement.  The 
examiner noted that there was clearly marked limitation in 
the range of motion and endurance.  On VA examination in 
August 2004, the Veteran had 35 degrees of flexion with pain, 
and 10 degrees of extension with pain.  Lateral flexion was 
to 20 degrees, bilaterally, with pain, rotation was to 10 
degrees, bilaterally, with pain.  Repetitive motion did not 
change the range of motion, but continued to produce the same 
amount of pain.  The examiner determined that during 
exacerbations of pain, the Veteran would have further 
decreased function requiring back rest.  The examiner noted 
that the Veteran's back condition had adversely affected his 
functional capabilities occupationally and recreationally.  
As the medical evidence shows that during periods of flare-
ups of pain his condition exacerbates and requires back rest, 
and as his back flexion is likely decreased beyond 35 
degrees, the Veteran meets the criteria for a maximum 40 
percent rating under Diagnostic Code 5292.  Where a Veteran 
is in receipt of the maximum rating for limitation of motion 
of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; 
and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
consideration must be given to functional loss due to pain, 
as well as to weakened movement, excess fatigability, etc., 
in addition to any limitation of motion), do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under these 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  For neurological 
manifestations, the appropriate diagnostic code for 
incomplete paralysis of the sciatic nerve was Diagnostic Code 
8520.  Under Diagnostic Code 8520, the criteria for a 10 
percent was mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

With respect to the rating criteria based on incapacitating 
episodes, on VA examination in August 2003, the Veteran 
reported that he had been unable to work for about a month 
due to back pain.  On VA examination in August 2004, the 
Veteran related being able to work only half days at his 
employment and he was unable to do chores around the house 
and had to stop recreational activities.  The examiner noted 
that the Veteran's back condition had adversely affected his 
functional capabilities occupationally and recreationally.  
Additionally, the record contains a July 2003 medical 
certificate shows that the Veteran was medically excused from 
work for approximately one week.  However, there is no 
evidence that a physician has prescribed the Veteran bed rest 
for the Veteran's low back condition having a total duration 
of at least six weeks during a 12-month period to warrant a 
rating higher than 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the Veteran's degenerative disc 
disease.  The Veteran's chronic orthopedic manifestations are 
no more than 40 percent disabling under Diagnostic Codes 
5292, 5003, and 5010, as previously discussed.

In regard to chronic neurologic manifestations of the 
degenerative disc disease of the low back, the medical 
records show complaints of low back pain radiating down the 
right lower extremity, laterally and posteriorly, all the way 
down to the foot. However, neurological examination in August 
2003, showed no bowel or bladder dysfunction.  The Veteran's 
gait and posture were normal.  Straight leg raise was 
negative and there was limited range of motion on extension.  
Strength was 5 out 5 in the lower extremities.  There was no 
sensory deficit and reflexes were symmetric.  Similarly, on 
VA examination in August 2004, deep tendon reflexes were 2+ 
symmetrical in all extremities, and sensory function to 
pinprick was normal and symmetrical in all extremities.  No 
atrophy of the muscles was noted and muscle strength was 
normal.  Straight leg raising test was normal.  Thus no 
neuropathic signs or neurological defects have been 
documented.  In the absence of a finding of neurological 
manifestations, the criterion for a separate rating under 
Diagnostic Code 8520 have not been met.

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised and 
incorporated into General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula, the 
criterion for the next higher rating, 50 percent, is 
unfavorable ankylosis of the entire thoracolumbar spine.  
Ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (effective September 26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are evaluated separately under an appropriate Diagnostic 
Code. 

Under the General Rating Formula, unfavorable ankylosis of 
the entire thoracolumbar spine for a higher rating of 50 
percent is not demonstrated as on VA examinations in August 
2003 and 2004 there was no evidence of ankylosis. 

As explained above, there is no evidence of neurologic 
abnormality of the right lower extremity to warrant a 
separate rating under Diagnostic Code 8520. 

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

As previously discussed and considered, the medical evidence 
of record does not contain objective findings of 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period, since the effective date 
of the regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.

For the reasons expressed, the Board finds that the current 
medical evidence shows that the Veteran meets the criteria 
for a 40 percent rating for degenerative disc disease of the 
lumbosacral spine under both old rating criteria and rating 
criteria revised effective in September 26, 2003.   

Additionally, it is noted that the Veteran's low back 
disability involves a surgical scar over the lumbar spine.  
Therefore, the Board has considered whether the Veteran is 
entitled to a separate rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

On VA examination in August 2004, the examiner noted a healed 
5 inch vertical surgical scar over the lower portion of the 
lumbar spine.  While the Veteran complained that the scar was 
itchy, the examiner noted that it was nontender, it was not 
affixed to underlying tissues, there were no chronic skin 
changes and the scar had no adverse effect on function of the 
back.  It is apparent that the scar is asymptomatic.  Based 
on such findings, the Board finds that a separate 10 percent 
evaluation for a surgical scar over the lower portion of the 
lumbar spine is not warranted.  Given the absence of findings 
requisite for a compensable rating under the rating codes for 
scarring, the Board finds that a separate compensable 
evaluation for a surgical scar over the lumbar spine is not 
appropriate here.  Additionally, the Veteran already is 
compensated for limitation of motion under DCs 5292, 5237, 
and another rating on this basis under DC 7805 is not 
warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994) 
(evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria for degenerative disc disease of the 
lumbosacral spine, reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  The Board additionally notes that in July 
2003 the Veteran was medically excused from work for 
approximately a week due to his back condition.  On VA 
examination in August 2003, the Veteran complained of 
inability to work for about a month due to his back and the 
examiner noted that the Veteran was independent in his 
activities of daily living, but his activities were markedly 
limited due to episodes of acute exacerbations.  On VA 
examination in August 2004, the Veteran reported that he was 
only able to work half days, he was unable to do chores 
around the house and had to stop recreational activities, and 
the examiner determined that the Veteran's back condition had 
adversely affected his functional capabilities occupationally 
and recreationally.   

The effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  And there is no evidence that the Veteran has 
any other symptom pertaining to the lumbosacral spine, which 
is not addressed in the rating criteria.  For this reason, 
the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are adequate, 
and no referral for an extraschedular rating is required 
under 38 C.F.R.  § 3.321(b)(1).


ORDER

A rating of 40 percent for degenerative disc disease of the 
lumbosacral spine is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

The Veteran asserts that his service-connected hearing loss, 
hypertension, recurrent urticaria and bronchial asthma, are 
more disabling than currently evaluated.  The Board observes, 
however, that there is simply not enough recent medical 
evidence of record in order to properly address the Veteran's 
claims.  The Veteran was last examined in 2004, and 
similarly, there are no treatment records associated with the 
file after August 2004.  Therefore, the Board finds that 
current examinations are necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The Veteran must be advised of the importance of reporting to 
the scheduled examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
hearing loss, hypertension, recurrent 
urticaria and bronchial asthma, since 
August 2004.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related treatment 
records which are not already in the 
claims folder.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected hypertension.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
specifically indicate whether this 
condition is manifested by diastolic 
pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or 
more.  The examiner must provide a 
comprehensive report including a complete 
rationale for all conclusions reached. 

4.  Schedule the Veteran for a VA skin 
examination to determine the current 
severity of his service-connected 
recurrent urticaria.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.  The examiner must provide 
findings as to whether there is any 
evidence of (1) the percentage of the 
entire body affected by the service-
connected recurrent urticaria, and (2) the 
percentage of the exposed area affected.

5.  Schedule the Veteran for a VA 
pulmonary examination to determine the 
current severity of the service-connected 
bronchial asthma.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.  The examination should include 
pulmonary function tests, which report the 
Veteran's FEV-1 and FEV- 1/FVC.  If there 
are any conflicts with respect to the FEV-
1 and FEV-1/FVC findings, the examiner 
should state which finding most accurately 
reflects the current level of disability.  
The pulmonary function test should be 
performed post bronchodilator.  All 
findings should be reported in detail.  
The examiner should take note of current 
medications; the frequency of medical care 
for exacerbations, if any; and the 
frequency of treatment with systemic (oral 
or parenteral) corticosteroids or immuno-
suppressive medications, if any.

6.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


